ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 

Response to Amendment
The Amendment filed 2/8/2021 has been entered. Claim 21 has been added. Claims 1-10, 12-17, and 19-21 remain pending in the application. Applicant’s amendments to the Claims have overcome the objections set forth in the previous Office Action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “an @user message”. It is not clear what the significance of the @ symbol is in these limitations, and Applicant’s specification does not appear to clarify. As a result, the scope of the claim is rendered unclear.
Additionally, it is unclear whether the “@user” of claim 1 is the same as the “a user” previously recited, or a different user. As a result of this antecedent basis ambiguity, the scope of the claim is rendered unclear.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Sood et al. (US Patent Application Publication 2008/0126951), referred to as Sood herein [previously cited].
Giannopoulos et al. (US Patent Application Publication 2017/0351395), referred to as Giannopoulos herein [previously cited].
Ishak et al. (US Patent Application Publication 2012/0005623), referred to as Ishak herein [previously cited].
Kumar et al. (US Patent Number 7,899,871), referred to as Kumar herein.




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Kumar.


Regarding claim 1, Sood discloses a computer-implemented method, comprising: receiving, by a device operatively coupled to one or more processors (Sood, ¶0048-¶0049 and ¶0180 – system resides on a computer and is executed by a processor),
a request for displaying messages for a user based on categories, 
calculating, by the device, an importance score of each of the messages to the user (Sood, ¶0037, ¶0042-¶0047 and ¶0054-¶0056 – messages are assigned a priority score, priority scores are used to assign priority categories. See also Fig. 3 priority score column),
wherein the importance score is calculated based on contents of the message (Sood, ¶0083-¶0085 – priority score associated with particular contacts and keywords); 
classifying, by the device, the messages into the categories based on calculated importance scores of the messages (Sood, ¶0037, ¶0042-¶0047 and ¶0054-¶0056 – messages are assigned a priority score, priority scores are used to assign priority categories. See also Fig. 3 priority score column);

However, Sood appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Kumar discloses an messaging system (Kumar, Abstract and 1:34-37), including 
displaying messages for a user based on categories, wherein the categories are topics of the messages (Kumar, 2:39-48 and Fig. 12 with 17:55-18:5, 18:28-43, 18:64-19:28, and 26:20-51 – emails categorized and displayed according extracted topics).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scrolling of Sood to include presentation according to topic based on the teachings of Kumar. The motivation for doing so would have been to save the time and resources associated with identifying messages corresponding to a subject of interest (Kumar, 1:34-2:9) and to help users discover and analyze messages to improve performance (Kumar, 12:29-48).

Regarding claim 2, Sood as modified discloses the elements of claim 1 above, and further discloses wherein the importance score of a message is further calculated based on at least one of the following: relationship between a sender of the message and the user, preferences of the user, properties of the message or contexts of the message (Sood, ¶0083-¶0085 – user preference relationship with a given sender can set the priority of messages from that sender. Priorities can differ between contacts. See also “customer” relationship is high priority. Also, ¶0083-¶0085 – priority based on keywords. ¶0045- priority calculated based on email information and situational factors associated with the email. ¶0081 – automatic priority is determined by prior user feedback).

Regarding claim 3, Sood as modified discloses the elements of claim 1 above, and further discloses wherein the displaying the messages for the user based on the categories comprises: displaying, by the device, names of the categories for the user; and displaying, by the device, messages in a category in response to detecting that the category is selected by the user (Sood, Fig. 3 with ¶0054-¶0056 – messages are displayed according to category and category names are displayed. Selecting the category results in messages corresponding to the category being displayed).

Regarding claim 5, Sood as modified discloses the elements of claim 3 above, and further discloses wherein the displaying the messages in a category comprises: displaying, by the device, the messages in the category in the order of the importance scores of the messages in the category (Sood, Fig. 3 with ¶0054-¶0055– messages are arranged in decreasing order of prioritization (see also Fig. 3 column “Score”). Note also that the categories (red, blue, yellow) are displayed in order of priority (very high, high, medium)).

Regarding claim 6, Sood as modified discloses the elements of claim 3, and further discloses receiving, by the device, a new message; calculating, by the device, an importance score of the new message; classifying, by the device, the new message into one of the categories based on the importance score of the new message (Sood, ¶0037, ¶0042-¶0047 and ¶0054-¶0056 – messages are assigned a priority score, priority scores are used to assign priority categories. See also Fig. 3 priority score column. ¶0042-¶0048 – prioritization engine can reside locally or remotely).

Regarding claim 7, Sood as modified discloses the elements of claim 1 above, and further discloses wherein displaying the messages for the user based on the categories comprises: displaying, by 

Regarding claim 21, Sood as modified discloses the elements of claim 1 above, and further discloses wherein the categories comprise at least one of a gossip message, an @user message or a notice from a particular entity (Sood, ¶0083-¶0085 – user preference relationship with a given sender can set the priority of messages from that sender. Fig. 7 with ¶0073 – sender is listed in the “from” column. Kumar, Fig. 13 with 19:38-46 – displayed and sorted by sender and rank).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Kumar in further view of Giannopoulos.

Regarding claim 4, Sood as modified discloses the elements of claim 3 above, and further discloses wherein the displaying the messages for the user based on the categories further comprises: configuring, by the device, 

including adjusting scroll speed according to the importance of the information displayed (Giannopoulos, Figs. 4, 5, and 8 with ¶0051, and ¶0055-¶0060 – scroll speed is reduced for displayed objects with high importance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scrolling of Sood to include adjusting the scroll speed based on the importance of categories shown on the screen based on the teachings of Giannopoulos. The motivation for doing so would have been to prevent the user from missing important information while scrolling through large amounts of information, and to enable the user to better perceiving information while in motion, and reduce fatigue (Giannopoulos, ¶0004-¶0006, ¶0009, ¶0048).

Claim 8-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Giannopoulos in further view of Ishak in further view of Kumar.


Regarding claim 8, Sood discloses a computer system, comprising: 
receives a request for displaying messages for a user based on categories, 
calculates an importance score of each message of the messages to the user; classifies the messages into the categories based on calculated importance scores of the messages (Sood, ¶0037, 
and displays the messages for the user based on the categories (Sood, Fig. 3 with ¶0054-¶0056 – priority score categories are displayed in message view, folders or views of messages can be selected),
wherein the display of the messages for the user based on the categories further comprises: configuration of 
However, Sood does not appear to expressly disclose storage memory. However, in the same field of endeavor, Giannopoulos discloses a system comprising a memory that stores computer executable components; and a processing unit operably coupled to the memory, and that executes the computer executable components stored in the memory (Giannopoulos, ¶0007, ¶0022, and ¶0036).
wherein the display of the objects for the user based on the categories further comprises: configuration of different scrolling speeds for different categories, wherein the displaying comprises scrolling a first defined scrolling speed that is set as a base speed for objects associated with a defined category of the categories, and scrolling a second defined scrolling speed for objects associated with a second defined category of the categories (Giannopoulos, Figs. 4, 5, and 8 with ¶0051, and ¶0055-¶0065 – scroll speed is reduced for displayed objects with high importance. Scroll speed includes a default speed and adjustments with respect to the default speed for multiple categories of importance).

However, Giannopoulos appears not to expressly disclose the user defined importance, which determines the scroll speed of Sood as modified, as being a fraction of the base speed. However, in the same field of endeavor, Ishak discloses content-aware scrolling including speed variation of content based on importance (Ishak, Abstract),
including the scroll speed being a fraction of the base speed (Ishak, ¶0033, ¶0045-¶0048 – scrolling speed is defined according to multiplication factors of the base scrolling speed. See also ¶0059 – scroll path, which defines the scrolling ratio, is set by the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scrolling speed adjustment of Sood as modified to be based on a ratio of the base speed based on the teachings of Ishak. The motivation for doing so would have been to enable the system to work for a variety of default speeds according to platform or input device, thereby increasing compatibility and reducing development costs.

displaying messages for a user based on categories, wherein the categories are topics of the messages (Kumar, 2:39-48 and Fig. 12 with 17:55-18:5, 18:28-43, 18:64-19:28, and 26:20-51 – emails categorized and displayed according extracted topics).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scrolling of Sood to include presentation according to topic based on the teachings of Kumar. The motivation for doing so would have been to save the time and resources associated with identifying messages corresponding to a subject of interest (Kumar, 1:34-2:9) and to help users discover and analyze messages to improve performance (Kumar, 12:29-48).

Regarding claim 9, Sood as modified discloses the elements of claim 8 above, and further discloses wherein the importance score of a message is calculated based on at least one of the following: relationship between a sender of the message and the user, preferences of the user, contents of the message, properties of the message, or contexts of the message (Sood, ¶0083-¶0085 – user preference relationship with a given sender can set the priority of messages from that sender. Priorities can differ between contacts. See also “customer” relationship is high priority. Also, ¶0083-¶0085 – priority based on keywords. ¶0045- priority calculated based on email information and situational factors associated with the email. ¶0081 – automatic priority is determined by prior user feedback).

Regarding claim 10, Sood as modified discloses the elements of claim 8 above, and further discloses wherein the displaying the messages for the user based on the categories comprises: display of 

Regarding claim 12, Sood as modified discloses the elements of claim 10 above, and further discloses wherein the display of the messages in a category further comprises: display of the messages in the category in the order of the importance scores of the messages in the category (Sood, Fig. 3 with ¶0054-¶0055– messages are arranged in decreasing order of prioritization (see also Fig. 3 column “Score”). Note also that the categories (red, blue, yellow) are displayed in order of priority (very high, high, medium)).

Regarding claim 13, Sood as modified discloses the elements of claim 10 above, and further discloses receives a new message; calculates an importance score of the new message; and classifying the new message into one of the categories based on the importance score of the new message (Sood, ¶0037, ¶0042-¶0047 and ¶0054-¶0056 – messages are assigned a priority score upon arrival, priority scores are used to assign priority categories. See also Fig. 3 priority score column. ¶0042-¶0048 – prioritization engine can reside locally or remotely).

Regarding claim 14, Sood as modified discloses the elements of claim 8 above, and further discloses wherein displaying the messages for the user based on the categories comprises: display of the messages in different categories using at least one of the following: different background shadows, different background colors, different font colors, different fonts or different font sizes (Sood, ¶0036-

Regarding claim 15, Sood discloses a computer program product facilitating displaying messages based on categories related to message importance, the computer program product comprising a 
receive, by the one or more processing units, a request for displaying messages for a user based on categories, 
calculate, by the one or more processing units, an importance score of each message of the messages to the user; classify, by the one or more processing units, the messages into the categories based on calculated importance scores of the messages (Sood, ¶0037, ¶0042-¶0047 and ¶0054-¶0056 – messages are assigned a priority score, priority scores are used to assign priority categories. See also Fig. 3 priority score column);
and display, by the one or more processing units, the messages for the user based on the categories (Sood, Fig. 3 with ¶0054-¶0056 – priority score categories are displayed in message view, folders or views of messages can be selected),
wherein the display of the messages for the user based on the categories further comprises: configuration of 
However, Sood does not appear to expressly disclose a storage memory. However, Giannopoulos discloses a system comprising a memory that stores computer executable components; and a processing unit operably coupled to the memory, and that executes the computer executable components stored in the hardware memory (Giannopoulos, ¶0007, ¶0022, and ¶0036).
wherein the display of the objects for the user based on the categories further comprises: configuration of different scrolling speeds for different categories, wherein the displaying comprises scrolling a first defined scrolling speed that is set as a base speed for the objects associated with a defined category of the categories, and scrolling a second defined scrolling speed for the objects with a second defined category of the categories (Giannopoulos, Figs. 4, 5, and 8 with ¶0051, and ¶0055-¶0065 – scroll speed is reduced for displayed objects with high importance. Scroll speed includes a default speed and adjustments with respect to the default speed for multiple categories of importance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scrolling of Sood to include a non-transitory computer-readable medium storing instructions for execution, coupled to the processor of Giannopoulos, and to include adjusting the scroll speed based on the importance of categories shown on the screen based on the teachings of Giannopoulos. The motivation for doing so would have been to facilitate storage, transfer, and retrieval of the program so that a variety of electronic devices can run the code of the program conveniently for the user (Giannopoulos, ¶0002 and ¶0007), and to prevent 
However, Giannopoulos appears not to expressly disclose the user defined importance, which determines the scroll speed of Sood as modified, as being a fraction of the base speed. However, in the same field of endeavor, Ishak discloses content-aware scrolling including speed variation of content based on importance (Ishak, Abstract),
including the scroll speed being a fraction of the base speed (Ishak, ¶0033, ¶0045-¶0048 – scrolling speed is defined according to multiplication factors of the base scrolling speed. See also ¶0059 – scroll path, which defines the scrolling ratio, is set by the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scrolling speed adjustment of Sood as modified to be based on a ratio of the base speed based on the teachings of Ishak. The motivation for doing so would have been to enable the system to work for a variety of default speeds according to platform or input device, thereby increasing compatibility and reducing development costs.
However Sood as modified appears not to expressly disclose wherein the categories are topics of the messages. However, in the same field of endeavor, Kumar discloses an messaging system (Kumar, Abstract and 1:34-37), including 
displaying messages for a user based on categories, wherein the categories are topics of the messages (Kumar, 2:39-48 and Fig. 12 with 17:55-18:5, 18:28-43, 18:64-19:28, and 26:20-51 – emails categorized and displayed according extracted topics).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scrolling of Sood to include presentation according to topic based on the teachings of Kumar. The motivation for doing so would have been to 

Regarding claim 16, Sood as modified discloses the elements of claim 15 above, and further discloses wherein the importance score of a message is calculated based on at least one of the following: relationship between a sender of the message and the user, preferences of the user, contents of the message, properties of the message, or contexts of the message (Sood, ¶0083-¶0085 – user preference relationship with a given sender can set the priority of messages from that sender. Priorities can differ between contacts. See also “customer” relationship is high priority. Also, ¶0083-¶0085 – priority based on keywords. ¶0045- priority calculated based on email information and situational factors associated with the email. ¶0081 – automatic priority is determined by prior user feedback).

Regarding claim 17, Sood as modified discloses the elements of claim 15 above, and further discloses wherein the displaying the messages for the user based on the categories comprises: displaying, by the one or more processing units, names of the categories for the user; and displaying, by the one or more processing units, messages in a category in response to detecting that the category is selected by the user (Sood, Fig. 3 with ¶0054-¶0056 – messages are displayed according to category and category names are displayed. Selecting the category results in messages corresponding to the category being displayed).

Regarding claim 19, Sood as modified discloses the elements of claim 17 above, and further discloses wherein the displaying the messages in a category comprises: displaying, by the one or more processing units, the messages in the category in the order of the importance scores of the messages in 

Regarding claim 20, Sood as modified discloses the elements of claim 15 above, and further discloses wherein displaying the messages for the user based on the categories comprises: displaying, by the one or more processing units, the messages in different categories using at least one of the following: different background shadows, different background colors, different font colors, different fonts or different font sizes (Sood, ¶0036-¶0037 – message are color-coded based on score. ¶0073, ¶0075 – very high priority messages are displayed with a different color font).





Response to Arguments
Applicant’s arguments with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175